Citation Nr: 0833948	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-24 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, to include as due to status post meatotomy, due 
to urethritis.

2.  Entitlement to a compensable rating for status post 
meatotomy, due to urethritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2006, the Board issued a 
decision that denied the above claims.  On appeal, the U.S. 
Court of Appeals for Veterans Claims (Court) issued a 
November 2007 Order vacating, in part, the June 2006 Board 
decision and remanding the appeal for readjudication 
consistent with the parties' Joint Motion for Remand.  

The June 2006 Board decision also found that new and material 
evidence was received to reopen a claim of entitlement to 
service connection for the residuals of a head injury and 
remanded the veteran's claims of: entitlement to service 
connection for residuals of a head injury; diabetes mellitus, 
to include as due to herbicide exposure; vasculitis, to 
include as due to herbicide exposure; peripheral neuropathy, 
to include as due to herbicide exposure; entitlement to an 
initial rating in excess of 10 percent for post-traumatic 
stress disorder; and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  These claims are not final and will not be 
addressed by the Board in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's November 2007 Joint Motion for 
Remand, additional evidentiary development is required prior 
to the adjudication of the veteran's claims.

The veteran is service-connected for status post meatotomy 
due to urethritis.  He was treated during service for 
urethritis, and it was noted that the veteran had an abnormal 
meatus.  Within days after separation from service, the 
veteran was admitted to a VA facility with chronic urethral 
discharge and intermittent paraphimosis (painful constriction 
of glans penis by a phimotic foreskin, which has been 
retracted behind the corona).  He underwent meatotomy and 
circumcision in August 1968.

In November 1983, the veteran was hospitalized after having 
fallen a number of stories while working on a construction 
project.  Injuries included multiple fractures to the hip and 
pelvis (left intertrochanteric hip fracture and fracture of 
the left superior and inferior pubic ramus).  Following 
reduction and internal fixation of the left hip, the veteran 
was examined in urology in consultation for hematuria.  He 
was found to have a renal contusion but also had difficulty 
voiding.  He underwent urodynamic tests, the results of which 
were felt to be consistent with element of neurogenic 
bladder.  Medical records from 1983 to 1986 show consistent 
treatment, testing, and surgical investigation involving 
complaints of urinary retention, urinary frequency, and 
bladder problems.  Findings have included:  small capacity 
bladder with bladder outlet obstruction, blunting and 
dilation of the right upper pole calyces as well as a 
distended bladder secondary to a large residual (November 
1983); voiding dysfunction (April 1985); and chronic 
inflammation of the bladder (November 1986 cytoscopy/biopsy).  
In September 1990, Dr. JFM concluded that the veteran 
suffered from severe genitourinary dysfunction (including 
urinary frequency and loss of bladder control) secondary to a 
fractured pelvis with intrapelvic trauma from the 1983 fall.  

The veteran was afforded a VA genitourinary examination in 
March 2003 to determine the nature and etiology of his 
claimed urinary incontinence as well as to determine the 
current state of service-connected residuals of his 
meatotomy.  Although the examiner found the veteran had 
urinary incontinence and was status post meatotomy in the 
remote past, it was also noted that an opinion could not be 
provided as to whether the incontinence was secondary to the 
meatotomy or a consequence of the fractured pelvis from the 
post-service fall without access to the veteran's claims 
file.  It is for this reason that the case has been returned 
from the CAVC.  As such, these claims must be remanded in 
order to obtain a new examination report.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA treatment records 
from February 2005 to the present 
should be associated with the claims 
file.  

2.  The veteran should then be scheduled 
for a new VA genitourinary examination 
to determine the nature and etiology of 
his urinary incontinence as well as to 
ascertain the current level of 
disability associated with residuals of 
his meatotomy.  The veteran's claims 
file must be provided to the VA examiner 
to review in conjunction with the 
veteran's examination.  The examination 
report should state that the claims file 
has been reviewed.

The examiner should discuss whether it 
is at least as likely as not that the 
veteran's urinary incontinence is the 
direct result of a disease or injury in 
service and/or whether it is secondary 
to the veteran's service-connected 
residuals of his meatotomy.  In 
answering the question concerning the 
relationship of the urinary incontinence 
to the prior meatotomy, the examiner 
must consider both whether the 
incontinence was caused by the 
meatotomy, as well as whether the 
incontinence is aggravated (worsened) 
due to the meatotomy. 


The examiner should address the 
September 1990 private physician's 
treatment record regarding the veteran's 
incontinence being related to a work-
related fall in 1983.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The examiner should then describe the 
current residuals of the veteran's 
meatotomy.  In doing so, the examiner 
must state which of the veteran's 
symptoms and impairment are a result of 
the meatotomy, as opposed to due to any 
post-service disease or injury. 

The examiner should provide a thorough 
and complete rationale for all opinions 
provided in the examination report.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).


